Case: 6:17-cr-00036-CHB-HAI Doc #: 266 Filed: 12/01/20 Page: 1 of 1 - Page ID#: 4857

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF KENTUCKY
SOUTHERN DIVISION
LONDON

UNITED ae) OF AMERICA,

Plaintiff-Appellee, NO. 6:17-cr-00036-CHB-HAI
Vv. ORDER
RODNEY SCOTT PHELPS, i
silos aaceact

ORDER

)

Upon consideration of Defendant-Appellant’s Motion for Release and for Copies of Trial

 

Exhibits, and for \good cause shown, Defendant-Appellant’s Motion is hereby granted. The
Clerk of Courts and/or court reporters shall release and provide to appellate counsel for
Defendant-Appellant copies of the trial exhibits for purposes of representing Defendant-
Appellant on apex

It is so ordered.

sELUON _ Signed By:
ig: Hanly A. Ingram Vial
United States Magistrate Judge

   

This the Ist day of December, 2020.
